Citation Nr: 1705911	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In August 2014, April 2015, and July 2016, these matters were remanded for additional development.


FINDINGS OF FACT

1.  A cervical spine disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

2.  A chronic lumbar spine disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service.

3.  A right knee disability was not manifested in service; the preponderance of the evidence is against a finding that the Veteran has a chronic right knee disability; and the preponderance of the evidence is also against a finding that any right knee disability might be related to his service. 

4.  A right hip disability was not manifested in service or for many years thereafter, and such disability is not shown to be related to the Veteran's service. 


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

3.  Service connection for a right knee disability is not warranted.  38 U.S.C.A.
§§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  Service connection for a right hip disability is not warranted.  38 U.S.C.A.
§§ 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in June 2008, VA notified the Veteran of the information needed to substantiate and complete these claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for VA examinations in 
July 2010, and (pursuant to the Board's August 2014, April 2015, and July 2016 remands) in October 2014, August 2015, November 2015, and August 2016, respectively.  The Board finds that the reports of these examinations, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  The RO asked the Veteran (in September 2014 correspondence) to complete and return a VA Form 21-4142 Authorization for VA to secure records of private treatment, in particular from a private physician in Palos Park, Illinois.  He did not respond, and records he identified as pertinent could not be sought.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The RO has substantially complied with the remand instructions.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2014 hearing, the undersigned identified the issues on appeal, explained what evidence is needed to substantiate the claims, and identified development to be completed.  After the hearing, the case was remanded for further development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time  a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

For a Veteran who engaged in combat with the enemy, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.
Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Cervical Spine Disability 

The Veteran's STRs are silent for cervical spine complaint, diagnosis, or treatment.  September 2007 private treatment records note a diagnosis of cervical degenerative disc disease, cervical radiculitis, and cervical spinal stenosis.  December 2013 VA treatment records note that the Veteran had neck pain and limited range of cervical motion.  Upon review of X-rays, the impression was bilateral foraminal encroachment and stenosis. 

On July 2010 VA examination, the Veteran reported that his cervical and thoracic spine pain was due to jumping out of helicopters in service and began about 1972; he reported he received treatment from a civilian physician in Palos Park, Illinois at the time.  He reported he has received conservative management for cervical degenerative disc disease and was not considered a candidate for surgery.  He reported constant chronic aching pain and stiffness rated 6-8/10 in the neck and middle back with radiating burning/tingling up the back and to the left of his head and some numbness and weakness in both hands.  On occasion he wore a cervical collar.  Degenerative osteoarthritis of the cervical spine with spondylosis and evidence of bone demineralization disease was diagnosed.  The examiner opined that it was less likely than not that the spine condition is secondary to or aggravated by military service since the onset of symptoms was too remote from military service.  There was medical evidence of extensive bone demineralization which was not related to or aggravated by trauma or injury, but could result in compression fractures of vertebrae and osteoarthritis.  There was no medical evidence to suggest that the spine conditions were related to military service.  

During the April 2014 Travel Board hearing, the Veteran testified that he experienced upper back pain while jumping out of helicopters in service.
He self-medicated pain with over the counter medication and stated he did not seek VA treatment until 2006.

Because the July 2010 VA examiner failed to consider the Veteran's lay statements regarding matters to which he is competent to testify, the Board remanded this matter in August 2014 for another examination.

On September 2014 VA examination, the Veteran reported chronic neck pain that had been present for years.  He reported he had neck-popping due to jumping from helicopters in Vietnam.  He did not have a history of surgery or radiculopathy symptoms, but took oral medication, as needed, (for pain).  Spinal stenosis was diagnosed.  The examiner opined that the cervical spine condition was less likely as not caused by or due to the Veteran's military service to include jumping out of helicopters, explaining that the STRs were negative for a cervical neck condition,  and that the first documentation of a cervical condition was 35 years following discharge from service.  The examiner observed that if the Veteran's military service was responsible for the musculoskeletal condition, he would have expected the Veteran to have sought some type of treatment years earlier.  Since the Veteran had driven trucks for over 20 years, the likely etiology of the cervical spine diagnosis was his strenuous civilian occupation and the natural aging process.  Further, his body habitus likely also contributed to his cervical spine problems.  Because the opinion (by a nurse practitioner )did not include an adequate rationale that acknowledged the Veteran's deemed-credible statements regarding the nature of his activities in service and earlier unreported complaints, and did not include (as was requested) comment on the opinions already in the record (with rationale).  In April 2015 the matter was remanded for another examination.

On August 2015 VA examination, (by a physician who was not an orthopedist) the Veteran reported daily posterior neck pain.  Mild stenosis of the C-2 and C-3 vertebrae was diagnosed.  The examiner opined that the Veteran's mild stenosis C2-C3 was less likely than not related to military service (including jumping from helicopters therein).  The examiner noted that he did not find any medical visits for neck pain in the Veteran's STRs, and that on January 1971 service separation examination there was no report of neck problems.  He opined that the mild stenosis C2-C3 was more likely related to the aging process.  The RO noted that the fact that the examiner was not an orthopedist did not comply with the Board's April 2015 remand instructions, and arranged for another examination.  

On November 2015 VA examination, the Veteran reported that he saw combat in Vietnam and had "countless numbers" of episodes of jumping FROM helicopters.  The Veteran reported that following his discharge from service, he drove a semi tractor-trailer for Yellow Freight and left that work in 2006.  He had no on the job injuries; when asked why he ceased working he stated "I just could not go anymore." Cervical strain was diagnosed.  The examiner was asked to comment on a statement from Dr. Sandercock, a private physician who treated the Veteran.  [Dr. Sandercock opined in his May 2014 statement that the Veteran's activities in service, specifically fast roping from helicopters, "may have or could have" led to the arthritic changes of his hips and the difficulty he is having with his neck].  He could not find the statement in the file, and did not do so.  Because he failed to comment on the May 2014 statement from Dr. Sandercock, in July 2016 the matter was remanded for an addendum opinion. 

On August 2016 VA examination, the examiner reviewed Dr. Sandercock's May 2014 statement and expressed disagreement with it, finding that there was no indication in the brief report that Dr. Sandercock reviewed any of the Veteran's STRs and no history of his care of the Veteran.  X-rays of the neck were not described, an examination was not described, and the relationship between the Veteran's cervical spine arthritic changes, which the examiner had found, was not commented upon.  The examiner noted that Dr. Sandercock's use of "may have or could have" was equivalent to stating that "it may be within the realm of possibility"  [i.e. that it is entirely speculative].  There was no statement as to whether it was a 50% likelihood, more than 50% likelihood or less than 50% likelihood.  The examiner stated that he found Dr. Sandercock's brief note of no consequence in formulating his own opinion regarding the Veteran's conditions upon his review of records, examination, and review of X-rays.

It is not in dispute that the Veteran has a cervical spine disability, as cervical strain was diagnosed on several VA examinations.  However, a cervical spine disability was not manifested in service as his STRs are silent for complaints, treatment, or diagnosis of a cervical spine disability.  Consequently, service connection for a cervical spine disability on the basis that it became manifest in service and has persisted is not warranted.  Additionally, as cervical spine arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.

What remains for consideration is whether or not the Veteran's cervical spine disability may otherwise be related to his service.  There is medical opinion evidence for and against this claim.  The Board finds that the opinion supporting the Veteran's claim by Dr. Sandercock is stated in speculative terms, and does not include rationale.  Therefore it lacks probative value. 

There is no (other than the May 2014 letter from Dr. Sandercock) medical opinion or treatise evidence in the record that suggests that the Veteran's neck disability may be related to his service as claimed.  Although laypersons are competent to provide opinions on some medical questions, see Kahana, 24 Vet. App. at 428, whether or not a cervical spine disability may (in the absence of onset in service/continuity since) be related to service that ended more than 40 years earlier is a medical question outside the scope of common knowledge.  It requires medical expertise.  Jandreau, 492 F.3d at 1372.  The Veteran is a layperson and has not presented any probative medical evidence in support of his theory that his cervical spine disability is related to his (jumping from helicopters) activities in service.  To the extent that he may be seeking to establish a nexus to service by his recent accounts of onset of complaints in service and continuity since, the Board finds these accounts not credible.  As was noted by a VA examiner, if he had sustained neck pathology from trauma in service i.e. that he jumped to the ground from helicopters (the occurrence of which is not in dispute; see 38 U.S.C.A. § 1154(b)) presumably he would have sought treatment sooner.  The Board notes that he has not responded to a request for authorization for VA to seek records of his alleged early postservice treatment , and finds his reports of such treatment not credible.  Consequently, his opinion in these matters is not probative evidence. 

In contrast, the November 2015 VA examiner's opinion, and the August 2016 VA addendum opinion, cumulatively, are probative evidence against the Veteran's claim and the Board finds them persuasive.  The provider reviewed the record, considered the Veteran's lay assertions regarding injuries in service, and supported the opinions with rationale that cites to supporting factual data (to include the lengthy postservice intervening period before the claimed cervical spine disability was shown and that there are nonservice-related etiological factors for the Veteran's disability, to include the aging process).  The provider is a medical professional with subject matter expertise.  His opinions against the claim outweigh in probative value the evidence supporting the claim (which the Board found lacking in probative value).

In summary, as there is no probative evidence that shows or suggests that the Veteran's cervical spine disability may be related to his service (Dr. Sandercock's opinion having been found lacking probative value), the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.



Lumbar Spine Disability

The Veteran's STRs are silent for lumbar spine complaint, diagnosis, or treatment.  He claims that his lumbar spine disability was incurred jumping from helicopters in service.  

On July 2010 VA examination, the Veteran reported chronic aching pain and stiffness in his back with radiating tingling/burning up his back.  Degenerative osteoarthritis of the thoracic spine with spondylosis and evidence of demineralization disease was diagnosed.  The examiner opined that it was less
likely than not that the spine condition was secondary to or aggravated by military service because the onset of symptoms were too remote from military service to be considered related.  There was medical evidence of extensive bone demineralization which was not related to or aggravated by trauma or injury, although it could result in compression fracture of vertebrae and osteoarthritic findings.  There was no medical evidence to suggest that the spine conditions were related to military service.  

November 2010 VA treatment records note that an electrodiagnostic study revealed evidence of chronic L5-S1 radiculopathy affecting the left lower extremity.  January 2011 VA treatment records found a mild-moderate calcified "hard disk" at L5-S1 and mild anterior wedge fracture deformities at L1 and L2.  

During the April 2014 Travel Board hearing, the Veteran testified that he began seeking VA treatment for back pain in 2006, (which is documented in VA records received and reviewed by the Board), and that he had been receiving steroid shots for the pain. 

On September 2014 VA examination, pursuant to the Board's remand, the Veteran reported low back pain that had persisted for several years.  He felt the pain was related to jumping from helicopters in Vietnam.  Lumbar spine herniated disc was diagnosed.  The examiner opined that it was less likely than not that the spine conditions are secondary to or aggravated by military service.  The onset of symptoms was too remote from military service for them to be considered related.  He further opined that if the Veteran's military service was responsible for the listed musculoskeletal conditions, he would have expected that the Veteran would have sought some type of treatment years earlier.  The Veteran drove trucks for over 20 years, and the likely etiology of his musculoskeletal problems was his strenuous past civilian occupation and the natural aging process.  

On August 2015 VA examination, pursuant to a Board remand, the Veteran reported daily low back pain.  Degenerative arthritis of the lumbar spine was diagnosed.  The examiner opined that the Veteran's lumbar spine degenerative arthritis was less likely than not related to his military service (including as due to jumping from helicopters) because no medical visits for back pain were noted in his STRs, and no report of back problems was noted on January 1971 service separation examination.  The lumbar spine degenerative arthritis was considered more likely related to the aging process and stresses on the lower back over the years related to activities of daily living. 

On November 2015 VA examination, the Veteran reported seeing a chiropractor in 2000 for low back pain and that his low back pain was due to jumping from helicopters in Vietnam.  It was noted that complaints of back pain were not noted on his service exit examination.  Old compression with degenerative change of the L1-L2 was diagnosed.  The examiner opined that he found no connection between the Veteran's current complaints of back pain and his service, including multiple jumps from a helicopter therein.  The Veteran had no history of fracture or severe back pain to cause any incapacitation, according to his history, either in service or after service.  His STRs are silent for back problems, and his service exit examination is silent for any back pain or back pathology.  The examiner opined that if a compression fracture of L1 occurred in service, there would have been severe back pain which would have been noted at the Veteran's service exit examination.  

On August 2016 VA examination, old compression fractures with degenerative changes at L1-L2 were diagnosed.  The examiner reiterated his prior opinion, stating that he found no connection between current complaints of back pain and the Veteran's service, including multiple jumps from a helicopter.

It is not in dispute that the Veteran has a lumbar spine disability, as old compression with degenerative change of the L1-L2 was diagnosed on VA examination.  However, a lumbar spine disability was not manifested in service as STRs are silent for complaints, treatment, or diagnosis of a lumbar spine disability.   Consequently, service connection for a lumbar spine disability on the basis that it became manifest in service and has persisted is not warranted.  As lumbar spine arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.

Dr. Sandercock's opinion does not directly address the low back; is stated in speculative terms; and does not include rationale.   Therefore, it is without probative value in this matter.  In fact there is no probative medical evidence that supports this claim. 

On November 2015 VA examination, the examiner considered the Veteran's statements that he had low back pain due to jumping out of helicopters in service, described no flare-ups, and indicated that his daily activities were not limited.  The examiner also noted that his service exit examination did not note complaints of back pain.  The examiner opined that there was no connection between the Veteran's complaints of back pain and his service, including multiple jumps from a helicopter, explaining that there was no history of fracture or severe back pain to cause any incapacitation, either in service or after service, and that if a compression fracture of L1 occurred in service, severe back pain would have been present, and would have been noted on service separation examination. 

The Board has considered the Veteran's own opinions regarding the etiology of his lumbar spine disability.  As was noted above, he is a layperson and his opinion has no probative value on what is a medical question.  He has not presented any medical opinion/textual evidence supporting his theory that his lumbar spine disability is related to jumping from helicopters in service.  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.

Right Knee Disability

The Veteran's STRs are silent for right knee complaint, diagnosis, or treatment.  He claims that his right knee disability is connected to jumping out of helicopters in service.  

On July 2010 VA examination, the Veteran reported an onset of knee pain and stiffness during service for which he had received occasional pain injections and used oral medications.  He also reported that he was seen by a private physician approximately 10 years earlier (in 2000) who diagnosed arthritis.  Right knee chronic strain was diagnosed.  The examiner opined that the Veteran's right knee chronic strain was less likely than not secondary to military service, but that it was at least as likely as not that the chronic strain was secondary to the right hip degenerative condition which resulted in total hip replacement.  She opined that there was no medical evidence to support a disabling condition to the right knee symptoms, and the symptoms were too remote from service to be considered as caused by or aggravated by service.  The abnormal weight bearing and weight shifting tendencies associated with the right hip degenerative condition could produce strain and pain symptoms to the right knee.  

During the April 2014 Travel Board hearing, the Veteran described limitations resulting from his claimed knee disability. 

On September 2014 VA examination, the Veteran reported chronic knee pain with the right knee hurting worse than the left.  He also reported that the pain had been present for years, and that he received no treatment (other than with pain medication).  Knee strain was diagnosed.  The examiner opined that the Veteran's right knee condition was less likely as not caused by or due to his service, to include as due to jumping from helicopters therein, because the first documentation of a knee condition was 35 years after discharge.  He further opined that if service was responsible for his right knee condition, he would have expected that the Veteran would have sought treatment years earlier.  The likely etiology of his right knee condition was his strenuous civilian occupation and the natural aging process.  He observed that treatment records note the Veteran's body mass index has been in the mid 30's since 2006 (suggesting that obesity was a contributing factor). 

On August 2015 VA examination, the Veteran reported periodic right knee pain. Right knee strain was diagnosed.  The examiner opined that the Veteran's right knee strain was less likely than not related to service (including jumping from helicopters ) because there were no reports of medical visits for right knee pain in the Veteran's STRs, and there was no report of right knee problems on January 1971 service separation exam.  Further, the Veteran's right knee strain was more likely related to increased stress on his right knee due to his favoring his left knee since he had daily left knee pain.  

On November 2015 VA examination, the Veteran reported that he first had left knee pain, then right knee pain, following several jumps from helicopters in service.  The examiner found no evidence of osteoarthritis of either knee, and the diagnosis was that there was no right knee pathology; the Veteran had normal motion of each knee, no weakness, no fatigability, no incoordination, no pain on movement, no swelling, no deformity, no atrophy, and no instability of station.  He had no specific complaints in reference to his knees with sitting, standing or weight bearing.  There was no pain palpation or localized area of tenderness.  The examiner opined that, considering the negative nature of the Veteran's examination and absence of complaints at discharge from service, and no specific symptoms regarding the knees over the years other than "aching" with no treatment for the knees over the years, there was no evidence at all that the Veteran's subjective complaints of symptoms regarding the knees had anything to do with his service history, including jumping from helicopters.  

On August 2016 VA examination to reconcile the November 2015 VA examiner's finding of no knee pathology with the previous diagnoses in the record, it was noted  that there were no medical visits for right knee pain diagnosed on active duty, and no knee problems noted on his service separation examination, and that the right knee was less likely related to service.  The examiner concluded "the Veteran's right knee strain is more likely related to increased stress on the right knee due to the veteran favoring the left knee."  The August 2016 VA examiner noted that with regard to the Veteran's symptoms, objective findings, and review of X-rays, he found no knee pathology at all of either knee, no evidence of osteoarthritis of either knee, and full range of motion for the right knee.  Therefore, he did not agree with a previous examiner's diagnosis of right knee strain and did not find any basis for right knee strain having been diagnosed. 

The Board finds the rationale by the August 2016 VA examiner persuasive, and that the preponderance of the evidence is against a finding that the Veteran has a chronic right knee disability.  Consequently, there is no valid claim of service connection for such disability.  Brammer, 3 Vet. App. at 225.  Regardless, assuming strictly for purposes of this decision that there might be pathology underlying the Veteran's complaints (in light of earlier findings), the Board finds no probative evidence supporting that any such disability might be related to his service.  His STRs are silent for right knee injury or complaints.  Accordingly, the preponderance of the evidence is against this claim, and the appeal in this matter must be denied. 

Right Hip Disability

The Veteran's STRs are silent for right hip complaint, diagnosis, or treatment.  He claims that his right hip disability was incurred jumping from helicopters in service.  

On July 2010 VA examination, the Veteran reported that his hip pain began during service, and that he underwent a right hip replacement in April 2009.  Right hip post arthroplasty degenerative osteoarthritis with soft tissue calcification was diagnosed.  The examiner opined that the disability was less likely than not secondary to military service because there was no medical evidence or report of right hip injuries/treatment during service, and the onset of symptoms and treatment in civilian life was too remote from service for them to be considered related.  

During the April 2014 Travel Board hearing, the Veteran testified that he has had both hips replaced. 

Dr. Sandercock opined in a May 2014 statement that the Veteran's activities in service, specifically fast roping from helicopters, "may have or could have" led to the arthritic changes of his hips and the difficulty he is having with his neck. 

On September 2014 VA examination, the Veteran reported that he incurred chronic hip pain and arthritis jumping from helicopters in Vietnam.  Right hip osteoarthritis with total hip replacement was diagnosed.  The examiner opined that the Veteran's right hip condition was less likely as not due to his service, to include jumping from helicopters therein, because the first documentation of a hip condition was more than 30 years after discharge.  He opined that if service were responsible for the right hip condition, it would be expected that the Veteran would have sought treatment years earlier.  The likely etiological factors for his right hip condition were his strenuous civilian occupation and the natural aging process.  

On August 2015 VA examination, the Veteran reported that he had bilateral total hip replacements for degenerative arthritis of the hips in 2009.  He attributed his hip disabilities to jumping from helicopters in service.  The examiner opined that the Veteran's right hip degenerative arthritis was less likely than not related to his service (including jumping from helicopters) because he found no medical visits for right hip pain noted in the STRs and there was no report of right hip problems on January 1971 service separation examination.  He further opined that degenerative arthritis of the right hip was more likely related to the aging process, and the stresses on the right hip over the years related to activities of daily living.  

On November 2015 VA examination, the Veteran reported multiple jumps from a helicopter in service that he claimed led to his right hip disability.  Osteoarthritis of both hips was diagnosed.  The examiner noted that since the Veteran's hip replacements were done in 2009 and that he left the Military in 1971, with no record of hip pain being noted during service or at separation, and that there was no relationship between the Veteran's service activities (including jumping from helicopters) and his hip disabilities. 

On August 2016 VA examination, the examiner reviewed Dr. Sandercock's May 2014 statement and expressed his disagreement with it, finding that there was no indication in the brief report that Dr. Sandercock reviewed the Veteran's STRs and no history of his care of the Veteran.  Furthermore, Dr. Sandercock did not opine regarding the onset of arthritic changes in the hips (which were of sufficient severity to require total hip replacement).  The examiner observed that Dr. Sandercock's use of "may have or could have" was equivalent to stating that "it may be within the realm of possibility."  There was no statement as to whether it was a 50% likelihood, more than 50% likelihood or less than 50% likelihood.  The examiner stated that he found Dr. Sandercock's brief note of no consequence in so far as making an opinion regarding the Veteran's conditions following his own review of records, examination, and review of X-rays (i.e., it did not impact on his own opinion).

It is not in dispute that the Veteran has a right hip disability, as total hip replacement and right hip arthritis have been diagnosed.  However, a right hip disability was not manifested in service as his STRs are silent for complaints, treatment, or diagnosis of a right hip disability.  Consequently, service connection for a right hip disability on the basis that it became manifest in service and has persisted is not warranted.   Additionally, as right hip arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.

What remains for consideration is whether or not the Veteran's right hip disability may otherwise be related to his service.  There is evidence for and against this claim.  The opinion by Dr. Sandercock in support of the Veteran's claim, is stated in speculative terms, does not include rationale, and therefore lacks probative value.  There is no probative evidence that supports the Veteran's theory of entitlement.  

In contrast, on November 2015 VA examination, the examiner considered the Veteran's statements that he participated in multiple jumps from helicopters in service and claimed  his hip injury was due to these jumps.  The Veteran reported that he left service in 1971, and began having pain in both hips in 2008 or 2009.  He could not accurately report when the hip pain began.  The examiner opined that since the Veteran left the service in 1971, his hip replacements were done in 2008, and there were no records of hip pain reported in service or at separtation, there was no relationship between the Veteran's post total hip replacement right hip disability and his service activities, to include jumping from helicopters therein. 

The Veteran's own opinion relating his right hip disability to service/injury therein is not probative evidence.  He is a layperson, and in the absence of continuity of manifestations in the interim, whether or not a current hip disability may be related to remote complaints in service is a medical question.  The only supporting medical opinion he has provided lacks probative value (as discussed in greater detail above), and therefore his own opinion is not competent evidence in the matter.  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in the matter must be denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied. 

Service connection for a right knee disability is denied. 

Service connection for a right hip disability is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


